DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 3-22 are currently pending on the application, of which claim 1 is amended claims 7-21 are withdrawn and claim 2 is cancelled.
The previous rejection is believed to still apply to the current rejection, with further inclusion of evidentiary reference to showcase pulse signals that are utilized for different cleaning modes.
The previous objection to the drawing is maintained.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not fully persuasive.
Applicant argues that none of the references (i.e. Bissonnette, Wilhelm, or Hayakawa) disclose and “modes” of cleaning based on a number of operations “per a predetermined number of pulses of the pulsed signal”. Examiner respectfully disagrees. 
First, Bissonnette discloses that an on/off switch for changing a spray mode (e.g. target of the cleaner) is present. On/Off switches at their core provide pulsed signals for at least one of the on or off signal. Bissonnette also states the switch can be separate switches or a multi-position switch (Fig.1 ref 24 & [0062]). In the case of separate switches, each switch can be actuated and produce a pulse, such that in the scenario where the user presses two switches simultaneously two resultant pulses are provided and at least two surfaces are cleaned. Similarly, with multiple surfaces (see [0030] disclosing many surfaces which are desired to be cleaned) there would be multiple switches and many different permutations of cleaning modes by the resultant pulses of the on/off switches.
Second, Wilhelm discloses the very teaching of activating one cleaner after a number of times another cleaner has been activated [0006 & 0009] based at least in part on a number of times an input signal has been sent to a controller. Thus, both Wilhelm and Bissonnette teach different modes that are result of some form of pulses.
Applicant also argues that Bissonnette does not teach the switch being moved to any position sending two pulses. However, a multi-position switch with three positions would provide at least two pulses when switching from a first to third position. Similarly, separate switches would also provide multiple pulses in accordance with the number of switches. 
As the definition of a “mode” is not recited to a specific definition, the plain meaning is inferred. The meaning of mode is defined as: “a particular form or variety of something” (see https://www.merriam-webster.com/dictionary/mode). Thus, a mode is any change is spraying targets, including addition or reduction thereof.
The argument with respect to Eiji is moot as the rejection utilizing Eiji as a primary reference is withdrawn in light of the amendment to the claims. Similarly, the arguments to the references not addressed above, for the teaching of modes with two pulses is also moot as the references are not relied upon for such teachings.
As to the objection to the drawings, applicant argues claim 5 does not require air to be supplied from the pump, but merely that air and cleaning liquid be supplied to the sensor. Applicant also cites to drawings and specification for purposes of illustration only. In reciting to said portions of the disclosure and the drawings, applicant has utilized embodiments in which there are two pumps (i.e. not the embodiment claimed).
This is not found persuasive because claim 1 recites the cleaners are connected to a single pump, while claim 3 recites that the cleaners are sensor cleaners. Since claim 5 recites that the cleaning medium supplied to the sensor cleaner is liquid and air, the drawings are required to show a sensor cleaner connected to a single pump and capable of spraying air and liquid. It appears as though the claim is attempting to claim an embodiment not contemplated by either the written disclosure or the drawings. There is no drawing which showcases that an embodiment with a single pump and cleaners connected to said single pump which have air and liquid supplied to them. This is supported by the fact all figures which indicate air nozzles (i.e. Figs.11, 24 26, 28) do not show a single pump embodiment. Further [0176-0179] details the process in which surrounding air is provided to cleaner, such a process requires an air pump. Thus, even when [0252] reference air from the surroundings, it is believed to be referring back to the air pump taking in surrounding air. It appears that the issue can be corrected by amending the claim to not recite air.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with a single pump with air and cleaning liquid being supplied to the sensor cleaners that are connected to the single pump, as claimed in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically, it appears that claim 5 is inadvertently drawn to a different embodiment not capable of use with the claimed embodiment, as the claimed embodiment has a single pump and the drawings/disclosure do not showcase a single pump which provides air and liquid as a cleaning medium to the nozzles. It appears claim 5 is drawn to the embodiment shown in Fig.11, this issue could also be corrected by stating a single liquid pump in claim 1 and stating an air pump in claim 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Although applicant has stated in the interview of 10/18/2021 that the actuator is not meant to be an electrically controlled valve, the claim (see claim 1) currently claims such subject matter in a manner that it reads on an electrically controlled valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Wilhelm (DE3825178A1), Hayakawa (US20150296108A1), and evidentiary reference Araki (US5170107).
As to claim 1, Bissonnette discloses a vehicle cleaner system (Fig.1) comprising: a single pump (Fig.1 ref 22); a plurality of cleaners (Fig.1 refs 4-6 & 14) connected to the single pump and cleaning different target objects with a cleaning medium (see Fig.1, [0030]), the targets including taillights, windows, and cameras along with other surfaces [0028 & 0030]; a control unit (Fig.1 ref 28) which operates the cleaners in a plurality of modes based on an input signal from a switch (see Fig.1 ref 24, [0062] stating the switch/switches allows for usage of different cleaners thereby defining different modes). On/Off switches at their core provide pulsed signals for at least one of the on or off signal. Each plurality of modes is defined by a number of times of operations of each cleaner per a number of times of input signal (i.e. when the switch is in the first position a signal is sent to activate one of the cleaners 1 time and the other cleaners 0 times based on that signal, when moved to a second position similar events occur with the respective cleaner being actuated, alternatively the selection of a single or multiple switches when multiple switches are utilized). Thus, actuation of multiple different switches results in multiple pulse signals and different permutations of the signals results in different modes. Alternatively, the movement of a multiple position switch from a first position to a third position, a second position to a fourth position, a first position to a fourth position, and vice-versa would also provide multiple pulses and corresponding different modes . As each cleaner is actuated via switch, when the cleaner that is actuated sprays liquid there is an inherent amount of time, pressure, amount, of medium being utilized for the target area being cleaned. Further, the other nozzles not actuated have a spray time, amount, and pressure of zero for their respective target area. The system utilizes electrically controlled solenoid valves (see Fig.1 refs 130 & 130 which reads on electrically controlled actuators) that open and close to allow spraying of liquid to the target [0063]. The actuators are controlled to allow for the washing of the different targets via the different modes (Fig.1 see control line from controller to valves). Thus, each cleaner has an electrically controlled actuator to open and close passage to the nozzle and spraying of fluid to a target to perform the plurality of methods (i.e. pressure change & surface to be cleaned [0076]). The cleaning mode is capable of being selected while the ignition is on [0034], which can be interpreted as a driving mode in the aspect of the ignition must be on for a vehicle to drive and thus the ignition being on can be understood as a driving mode preparation step. Bissonnette does not teach the control unit selecting a mode based on brightness and a driving mode. However, such a feature is known in the art as evidenced by Wilhelm and Hayakawa. 
Wilhelm discloses a lamp cleaning system for motor vehicles that is operated in conjunction with a windscreen cleaning system (abstract). Wilhelm further discloses the presence of a brightness sensor that allows for the time of day to be a variable taken into consideration when operating the cleaning system (abstract). More specifically, the lamp cleaning system is activated based on the window cleaning system operating a certain amount of times [0006] which corresponds to a number of times a button is pressed (see Figure ref T, also [0009]). The brightness sensor allows for determination of a time of day (i.e. day, night, twilight) and correspondingly modifies the actuation of the lamp cleaning system as desired [0006]. Wilhelm states that the lamp cleaning is for driving at night [0005-0006] and/or day (interval cleaning), thus the selection of a washing mode is also dependent upon driving and thereby understood to be a driving mode. Allowing for interval operation of the lamp system while also utilizing time of day as a boundary condition reduces consumption of a cleaning agent (abstract, [0001 & 0005]). Correspondingly, a skilled artisan would understand that the broad teaching of Wilhelm is to operate cleaning systems with different targets in a manner both based on interval control and accounting for the time of day to reduce cleaning agent consumption. 
Hayakawa discloses an art related vehicle cleaning system for a camera (abstract) wherein it is known that during night time an interval of liquid supply for cleaning of a camera is set to be short [0051] (i.e. more frequent). It is also disclosed that when traveling at high speeds the frequency cleaning is also high [0051], which reads on a driving mode. Thus, it is known that cameras require more cleaning during a night time or when driving at higher speeds.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Bissonnette to include interval control and modes based on time of day in order to reduce consumption (Wilhelm abstract also [0001 & 0005-0006]). Since it is known that cameras also require more cleaning during a night time and at higher speeds (Hayakawa [0051]), one of ordinary skill in the art would have also provided the cleaning of the camera in an interval control manner based on speed and time of day as well. The modification would allow automatic cleaning. If applicant is suggesting that the implementation of such interval cleaning does not include pulses, such interval cleaning is well-known in function (see evidentiary reference Araki Fig.2, which shows after a certain number of pulses of a switch another cleaner can be activated).
As to claim 22, Modified Bissonnette teaches the system of claim 1, wherein the system is meant to utilized on/in a vehicle (Bissonnette abstract & [0033]). Thus, it would have been obvious to provide a vehicle with the cleaning system so as to perform its intended purpose (see also Hayakawa abstract and [0003] stating that such devices are mounted on vehicles).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view Wilhelm (DE3825178A1), Hayakawa (US20150296108A1), and evidentiary reference Araki (US5170107) as applied to claim 1 above, and further in view of McAndrew (US20170259789A1).
As to claim 3, Modified Bissonnette teaches the system of claim 1, wherein the cleaners include a sensor cleaner, window washer, and a lamp cleaner (Bissonnette [0028 & 0030]) and the control unit provide interval control for the lamp and window cleaners in an effort to reduce cleaning agent consumption (Wilhelm [0005-006]). Since cameras also require more frequent cleaning at night (Hayakawa [0051]), a skilled artisan would have also found it obvious to provide interval control for the sensor cleaner in order to reduce cleaning agent consumption as well. However, assuming arguendo that it would not have been obvious, the following alternative rejection is provided. Cleaning a camera based on a number of operations is known in the art as evidenced by McAndrew.
McAndrew discloses an art related motor vehicle camera cleaning system (abstract) wherein it is known to actuate a camera cleaner based on a number of times a window cleaner has been actuated [0078]. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Bissonnette to actuate the sensor cleaner upon a number of times the window cleaner is actuated (McAndrew [0078]) in order to reduce cleaning agent consumption (Wilhelm [0005-0006] & abstract). Since Modified Bissonnette further provides interval operation of cleaner systems relative to each other based on the time of day (see Wilhelm [0005-0006]) the control unit would change a magnitude relationship of the operation of the sensor cleaner and the lamp cleaner based on time of day.

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Wilhelm (DE3825178A1), Hayakawa (US20150296108A1), and evidentiary reference Araki (US5170107) as applied to claim 1 above, and further in view of Eiji (JP2015137070A).
As to claims 4 & 6, Modified Bissonnette teaches the system of claim 1, wherein the cleaners include sensor and lamp cleaners (Bissonnette [0028 & 0030]), the sensor cleaners can be multiple sensor cleaners. Further the spray of fluid to the target surface is capable of being a low pressure or high pressure [0076]. Thus, the spray pressure of the sensor cleaner is capable of being higher than the lamp cleaner. However, there is no mention of the pressure of the camera cleaner explicitly being greater than the lamp cleaner but such a feature would have been obvious in light of the teachings of Eiji.
Eiji discloses an art related vehicle sensor cleaning system wherein cameras are known to be placed in a front position and a rear position of the vehicle (see Fig.1 refs 2 & 3) for obtaining information from behind and in front of the vehicle [0002]. Eiji further discloses that debris is more easily attached to surfaces at a front of a vehicle than at a rear of the vehicle [0007]. Thus, Eiji discloses that utilizing increased pressure at the front camera and lower pressure at the rear surface [0021-0022] can decrease power consumption of the cleaning process [0007]. It is also known that the sensors need not be cameras and can be other types of sensors [0036].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Bissonnette to include front and rear cameras/sensors and modify the spray pressure such that the increased spray pressure is provided to a camera on the front of the vehicle and reduced spray pressure is provided for the taillight cleaning on the rear of the vehicle in order to reduce power consumption (Eiji [0007]). Since Bissonnette already discloses the ability to selectively provide high/low pressure to certain surfaces, such a modification would be well in the purview of one of ordinary skill in the art. Such a modification provides the sensors in different locations with different cleaning methods defined by the different pressure and different injection amount (Eiji [0021]). Furthermore, since Eiji discloses that other types of sensors can be used in place of a camera different detection methods for the plurality of sensors cleaners is possible as well.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view Wilhelm (DE3825178A1), Hayakawa (US20150296108A1), evidentiary reference Araki (US5170107), & McAndrew (US20170259789A1) as applied to claim 3 above, and further in view of Park (KR20150130190A).
As to claim 5, Modified Bissonnette teaches the system of claim 3, but makes no mention to supplying air and water both to the cleaners. However, such a feature is known in the art as evidenced by Park.
Park discloses an art related vehicle washing apparatus (abstract), wherein air is supplied to the nozzles (Fig.2 ref 150) via the use a venturi tube (Fig.2 ref 134) for enabling the production of air bubbles into the liquid. The bubbles within the sprayed fluid provide improved separation of foreign matter [0006 & 0047].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Bissonnette to include a venturi tube in line with each nozzle to provide air and fluid to the nozzle to thereby increase foreign particle separation (Park [0006 & 0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuta et al. (US20120266926A1), (US20130037627A1), & (US20130255023A1) all teach a vehicle washing device (abstract) that have nozzles for cleaning a windshield and a sensor via control of a controller (see Figs.1). The controller also operates the washers differently depending on the number of predetermined signals (see Figs.4-5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US20200391702A1) discloses a vehicle cleaning system (abstract) comprising windshield washers, headlamp cleaners, and sensor cleaners (see Fig.1). The system comprises a control unit (Fig.2) which performs two or more operations of the washers/cleaners differently dependent upon input signals.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romack (US20150183404A1) which is the US equivalent of cited reference WO2013/126139A1 in the supplementary search report submitted by applicant on 03/12/2021. For purposes of brevity, the summary of the reference can be found in the search report and will be omitted here. Similarly, Doi (US20130048035A1) is cited as a US equivalent to JP2013144536A submitted by applicant on 12/12/2019 and summarized in the written opinion of the ISA submitted by applicant on the same day, and whose explanation will be omitted here.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hester (US20170036650A1) discloses a vehicle washing system (abstract) wherein the system allows for sensor cleaning based on a predetermined number of input signals for a different cleaning operation [0094 & 0097].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dominique (US20140367488A1) discloses an art related vehicle windscreen and lamp washing system (abstract) wherein a plurality of nozzles (Fig.2 ref 210) utilize valves (Fig.2 ref 206) that are controlled via a controller [0045]. The usage plurality of nozzles and valves reads on cleaners, and the valves provide the ability to control fluid flow to each nozzle and target. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merwald (US20160016536A1) discloses a method for cleaning a front and rear windshield as well as headlamps (abstract), wherein after a number of times the window washer is actuated the headlamp and other cleaning elements are actuated (see Figs.1-2). The ability of cleaning elements to be actuated automatically based on a number of times another cleaning element has been actuated allows for a user to expend less effort [0004].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bald (DE102011121312A1) discloses a windshield and headlamp cleaning system that utilizes a light sensor to determine the brightness outside and control the cleaning procedure depending on said brightness [0007].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitawaki (JP2006182040A) discloses a vehicle windshield and light cleaning device wherein the lamp cleaner is activated one every five times a switch is activated (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petzold (EP1125807B1) discloses a lamp cleaning device (abstract) wherein a counter is utilized to actuated a headlight washer based on a number of windshield washing actions being conducted [0007 & 0011]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                            
/SPENCER E. BELL/Primary Examiner, Art Unit 1711